UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 19, 2010 Date of Report (Date of earliest event reported): ACCELR8 TECHNOLOGY CORPORATION (Exact name of registrant as specified in charter) Colorado 0-11485 84-1072256 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7000 North Broadway, Building 3-307, Denver, CO 80221 (Address of principal executive offices) (303) 863-8808 Registrant’s telephone number, including area code: Not Applicable. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 19, 2010, Accelr8 Technology Corporation (the "Company") issued a press release announcing its preliminary financial results for the fiscal year ended July 31, 2010.A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. Exhibit 99.1. Press release dated August 19, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 23, 2010 ACCELR8 TECHNOLOGY CORPORATION By: /s/ Thomas V. Geimer Thomas V. Geimer, Chief Executive Officer
